667 S.E.2d 725 (2008)
HOMEOWNERS ASSOCIATION
v.
MALLORY.
No. 130A08.
Supreme Court of North Carolina.
October 8, 2008.
Michelle Massingale, Charlotte, for Homeowners Asso.
Henry W. Jones, Jr., Brian S. Edlin, Raleigh, J. Carr McLamb, Jr., for Community Asso. Institute.
Prior report: ___ N.C.App. ___, 656 S.E.2d 659.
The following order has been entered on the motion filed on the 7th day of October 2008 on the Joint Motion to Withdraw Appeal:
"Motion Allowed by order of the Court in conference this the 8th day of October 2008."